             Case 21-21038 Document 35 Filed in TXSB on 03/11/21 Page 1 of 3


                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                     CORPUS CHRISTI DIVISION

IN RE:                                                                      CHAPTER 13 PROCEEDING:
SANFORD AMEY                                                                21-21038-C-13
DEBTOR

                                   MOTION TO DISMISS OR CONVERT

This motion seeks an order that may adversely affect you. If you oppose the motion, you should immediately
contact the moving party to resolve the dispute. If you and the moving party cannot agree, you must file a
response and send a copy to the moving party. You must file and serve your response within 21 days of the date
this was served on you. Your response must state why the motion should not be granted. If you do not file a
timely response, the relief may be granted without further notice to you. If you oppose the motion and have not
reached an agreement, you must attend the hearing. Unless the parties agree otherwise, the court may consider
evidence at the hearing and may decide the motion at the hearing.



A hearing will be conducted on this matter on April 14, 2021 at 11:00 am in U.S. Bankruptcy Court located at:


              US Bankruptcy Court, 1133 N. Shoreline Blvd., 2nd Floor, Corpus Christi, TX 78401

Represented parties should act through their attorney.

        Cindy Boudloche, Trustee, moves to to dismiss the case or convert it to one under Chapter 7 pursuant to
Fed. R. Bankr. P. 1017 and Local Bankruptcy Rule 1017-2 for the following reasons:



1.      Debtor has caused unreasonable delay that is prejudicial to creditors (11 U.S.C. Sec 1307 (c)(1)) and
        specifically, Debtor has failed to:




#467
             Case 21-21038 Document 35 Filed in TXSB on 03/11/21 Page 2 of 3


        a)      Timely file necessary amendments to his/her Chapter 13 Plan, schedules or statement of
                Financial Affairs as follows:

                • Chapter 13 Plan;

                • Schedule A;

                • Schedule B;

                • Schedule C;

                • Schedule I;

                • Schedule J;

                • Statement of Financial Affairs;

        b)      File and/or provide a copy to the Trustee of federal income tax returns or affidavit stating that
                Debtors are not required to file tax returns;
        c)      Provide the Trustee with a copy of his/her most recent pay stub or other verification of current
                income;

      WHEREFORE the Trustee prays that the case be dismissed or converted to Chapter 7,
whichever shall be determined in the best interest of creditors.

Dated: March 11, 2021                                             Respectfully Submitted:
                                                                  /s/ Cindy Boudloche
                                                                   CINDY BOUDLOCHE, Trustee
                                                                   555 N. Carancahua Ste 600
                                                                   Corpus Christi, TX 78401-0823
                                                                   (361) 883-5786 phone
                                                                   (361) 888-4126 fax

                                         CERTIFICATE OF SERVICE

I Certify that on or about March 11, 2021, a copy of the foregoing pleading was served electronically on all
parties requesting electronic notice or by United States Mail to the Debtor, Debtor's Counsel and all parties listed
below:

                                                                 /s/ Cindy Boudloche
                                                                 Cindy Boudloche, Trustee




#467
           Case 21-21038 Document 35 Filed in TXSB on 03/11/21 Page 3 of 3


CASE NO: 21-21038-C-13               SANFORD AMEY




SANFORD K AMEY
7417 BLUE LAKE
CORPUS CHRISTI, TX 78417



ADELITA CAVADA LAW
10004 WURZBACH RD STE 159
SAN ANTONIO, TX 78230

Parties Requesting 2002 Notice

SYNCHRONY BANK                           KEVIN MARAIST
C/O PRA RECEIVABLES MANAGEMENT           ANDERSON LEHRMAN BARRE & MARAIST
LLC                                      LLP
PO BOX 41021                             1001 THIRD ST STE 1
NORFOLK, VA 23541                        CORPUS CHRISTI, TX 78404

LINEBARGER GOGGAN BLAIR
& SAMPSON LLP
PO BOX 17428
AUSTIN, TX 78760-7428




#467
